              Case: 19-01039         Doc: 29   Filed: 06/21/19   Page: 1 of 12



Dated: June 21, 2019

The following is ORDERED:




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:                                         )
                                               )
Imerys Talc America, Inc., et al.,             )     In the United States Bankruptcy Court
                                               )     for the District of Delaware
                            Debtors.           )     Case No. 19-10289-LSS
                                               )     Ch. 11
                                               )
Barbara Eggers, and spouse,                    )
Vernon Eggers,                                 )
                                               )
                            Plaintiffs,        )
                                               )
v.                                             )      Adv. No. 19-01039-JDL
                                               )
Johnson & Johnson and                          )
Johnson & Johnson Consumer, Inc.,              )
                                               )
                            Defendants,        )
                                               )
and                                            )
                                               )
AutoZone, Inc., et al.,                        )
                                               )
                State Court Defendants.        )


                              ORDER REMANDING CASE
               Case: 19-01039        Doc: 29      Filed: 06/21/19      Page: 2 of 12




                                          I. Introduction

       This adversary proceeding is one of more than 2400 personal injury and wrongful

death lawsuits filed against Johnson & Johnson (“J & J”) in state courts across the country

alleging injury (and death) from mesothelioma or ovarian cancer caused by exposure to

asbestos from the talc used in J & J talcum powder products. J & J began removing many

of these actions to federal court on the basis that they are related to the pending

bankruptcy proceeding in Delaware of its primary talc supplier, Imerys Talc America, Inc.

(“Imerys”).1 As of this date, more than 300 of the state court cases removed by J & J to

the federal courts have been remanded back to the state court. About a dozen other cases

have remained in the federal courts awaiting the outcome of the Delaware District Court

ruling on whether venue of all the removed cases should be in that court.

       On August 30, 2018, Plaintiffs’ Barbara Eggers and her husband filed their

negligence and strict products liability action in the District Court of Oklahoma County

against J & J and numerous other entities. Mrs. Eggers filed her lawsuit approximately one

month after she was diagnosed with malignant mesothelioma, a fatal and debilitating

cancer caused by exposure to asbestos. She alleged that her inhalation or ingestion of

asbestos fibers through her and her husband’s use of J & J talc products, as well as her

exposure to her father’s and husband’s contamination with asbestos in their jobs caused

her illness. Mrs. Eggers passed away during the course of the state court litigation on

March 19, 2019. 2



       1
          Several Imerys entities are in bankruptcy. For simplicity sake, the Court will refer to them
all as “Imerys”.
       2
          Mr. Eggers suffers from dementia. Due to the death of Mrs. Eggers and Mr. Eggers’
medical condition, Plaintiffs counsel has indicated that they anticipate having a personal
representative appointed and substituted as the Party-Plaintiff.

                                                  2
              Case: 19-01039      Doc: 29      Filed: 06/21/19   Page: 3 of 12




       On February 13, 2019, Imerys filed a petition for bankruptcy under Chapter 11 of

the United States Bankruptcy Code in the District of Delaware. Any claims against Imerys

were stayed by the bankruptcy filing pursuant to 11 U.S.C. § 362(a); however, the claims

against J & J and other state court defendants were not stayed. On April 18, 2019, J & J

filed a Motion to Fix Venue for Claims (the “Venue Motion”) in the United States District

Court for the District of Delaware (“Delaware District Court”) to fix venue in the District of

Delaware for all of the nation-wide state court talc actions against it. Within days of J & J

filing its motion in Delaware to fix venue for claims related to Imerys, it began removing

these actions, including the ones before this Court, on the basis that they are “related to”

Imerys’ bankruptcy proceeding. J & J asserts that Plaintiffs’ claims against it are related

to Imerys because J & J’s supply agreements with Imerys contain contractual

indemnifications and other liability-sharing provisions, including insurance policies,

triggered by the Plaintiffs’ claims. Plaintiffs seek to have their claims remanded back to the

District Court of Oklahoma County for trial.

       Before the court for consideration are J & J’s Notice of Removal filed April 18, 2019

(the “Notice of Removal”) [Doc. 1]; Plaintiffs’ Amended Emergency Motion to Remand and

for Sanctions filed May 8, 2019 (the “Motion to Remand”) [Doc. 4]; Defendants’ Johnson

& Johnson and Johnson & Johnson Consumer Inc.’s Response and Opposition to

Plaintiffs’ Amended Motion to Remand filed May 28, 2019 (the “Response”) [Doc. 9]; State

Court Defendant Colgate-Palmolive Company’s Special Entry of Appearance and Limited

Response to Plaintiffs’ Amended Emergency Motion to Remand filed May 17, 2019

(“Colgate-Palmolive’s Response”) [Doc.7]; Plaintiffs’ Reply in Support of Emergency Motion



                                               3
              Case: 19-01039       Doc: 29    Filed: 06/21/19     Page: 4 of 12




to Remand and for Sanctions filed May 31, 2019 (the “Reply”) [Doc.18]; and Plaintiffs’

Supplemental Brief in Support of Emergency Motion to Remand and for Sanctions filed

June 5, 2019 (“Plaintiff’s Supplemental”) [Doc. 25]. A hearing on the matter was conducted

on June 4, 2019, whereupon the Court took the matter under advisement. Having

considered the pleadings, the arguments of counsel and the relevant legal authorities, the

Court finds it lacks subject matter jurisdiction and therefore grants the Plaintiffs’ Motion to

Remand as more fully discussed below.

                                       II. Discussion

A. Burden of Proof.

       It is well established that Federal Courts are courts of limited jurisdiction. Kokkonen

v. Guardian Life Insurance Company of America, 511 U.S. 375, 377, 114 S.Ct. 1673, 1675

(1994); Bender v. Williamsport Area School District, 475 U.S. 534, 541, 106 S.Ct. 1326,

1331 (1986). A “strong presumption” against removal jurisdiction exists. Gaus v. Miles,

Inc., 980 F.2d 564, 566 (9 th Cir. 1992). Because it is presumed that a cause lies outside

this limited jurisdiction, the burden of establishing the contrary rests upon the party

asserting jurisdiction. McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 182-83,

56 S.Ct. 780, 782 (1936). Thus, although the Plaintiffs’ Motion to Remand is before the

Court, J & J, as defendant in the present case seeking removal, bears the burden of

proving subject matter jurisdiction in this Court. Scott v. Breeland, 792 F.2d 925, 927 (9th

Cir. 1986).

B. J & J’s Request for this Court to Defer Ruling.

       As an initial matter, both in oral argument and in its Response, J & J urged this



                                              4
              Case: 19-01039        Doc: 29     Filed: 06/21/19      Page: 5 of 12




Court to defer ruling on the Plaintiffs’ Motion to Remand until after the Delaware District

Court rules on J & J’s pending Venue Motion brought pursuant to 28 U.S.C. § 157(b)(5).

That statute provides that “[t]he district court shall order that personal injury tort and

wrongful death claims shall be tried in the district in which the bankruptcy case is pending,

or the district court in the district which the claim arose....”. This section, however, is not

a jurisdictional statute but only relates to the proper federal trial venue for personal injury

and wrongful death tort claims. Stern v. Marshall, 564 U.S. 462, 479-80, 131 S.Ct. 2594

(2011) (holding that 28 U.S.C. § 157(b)(5) is not jurisdictional). This removal is brought

under 28 U.S.C. § 1452(a) which requires this Court to first make the threshold

determination as to whether this Court has jurisdiction before exercising any prerogatives,

including deferring the matter to the Delaware court.

C. Removal Jurisdiction.

       J & J has removed Plaintiffs’ claim to this Court pursuant to 28 U.S.C. § 1452(a)

which provides, in pertinent part, that “[a] party may remove any claim or cause of action

in a civil action ... to the district court for the district where such civil action is pending, if

such district court has jurisdiction of such claim or cause of action under section 1334 of

this title.” (Emphasis added). The federal courts’ subject matter jurisdiction regarding

bankruptcy matters is governed by 28 U.S.C. § 1334(a), which provides that “the district

courts shall have original and exclusive jurisdiction of all cases under title 11", and 28

U.S.C. § 1334(b) which provides that “the district courts shall have original but not

exclusive jurisdiction of all civil proceedings arising under title 11, or arising in or related

to cases under title 11.” (Emphasis added). The district courts may, in turn, refer “any or



                                                5
              Case: 19-01039        Doc: 29     Filed: 06/21/19      Page: 6 of 12




all proceedings arising under title 11 or arising in or related to a case under title 11 . . . to

the bankruptcy judges for the district.” 28 U.S.C. § 157(a).

       Inasmuch as the Plaintiffs’ claims are neither created or governed by provisions of

the Bankruptcy Code, the parties agree, as does this Court, that the claims do not “arise

in” or “arise under” the bankruptcy case. Accordingly, the Court’s subject matter jurisdiction

to adjudicate the claims depends on whether the Plaintiffs’ claims against J & J are “related

to” the underlying bankruptcy case.

       The Tenth Circuit in In re Gardner, 913 F.2d 1515, 1518 (10 th Cir. 1990), adopted

the definition of “related to” jurisdiction set by the Third Circuit in Pacor, Inc. v. Higgins, 743

F.2d 984, 994 (3 rd Cir. 1984) as follows:

               Related proceedings are civil proceedings that, in the absence
               of a bankruptcy petition, could have been brought in a district
               court or state court. The test for determining whether a civil
               proceeding is related in bankruptcy is whether the outcome of
               that proceeding could conceivably have any effect on the
               estate being administered in bankruptcy. Although the
               proceeding need not be against the debtor or his property, the
               proceeding is related to the bankruptcy if the outcome could
               alter the debtor’s rights, liabilities, options, or freedom of action
               in any way, thereby impacting on the handling and
               administration of the bankruptcy estate. (Emphasis added).

Under this test, a bankruptcy court has jurisdiction to adjudicate claims between third

parties where the outcome of the litigation could have a conceivable effect on the

bankruptcy estate. Personette v. Kennedy (In re Midgard Corp.), 204 B.R. 764, 771 (10th

Cir. BAP 1997) (“A proceeding is ‘related to’ a bankruptcy case if it could have been

commenced in federal or state court independently of the bankruptcy case, but the

‘outcome of that proceeding could conceivably have an effect on the estate being



                                                6
              Case: 19-01039      Doc: 29     Filed: 06/21/19    Page: 7 of 12




administered in bankruptcy.’ ”) (quoting Gardner v. United States (In re Gardner), 913 F.2d

1515, 1518 (10th Cir.1990)); see also Celotex Corp. v. Edwards, 514 U.S. 300, 307 n. 5,

115 S.Ct. 1493 (1995); In re Otero County Hospital Association, Inc., 527 B.R. 719 (Bankr.

D. N.M. 2015).

       Pacor, although given great deference in almost all the Circuits, is not binding

precedent in any but the Third Circuit. The Tenth Circuit is free to follow it or not, or make

any modifications it deems appropriate. Most cases in the Tenth Circuit have recognized

that Gardner did narrow Pacor. See e.g. In re Eneco, Inc., 431 B.R. 308, 2010 WL 744351

(10th Cir. BAP 2010); In re Mordini, 491 B.R. 567, 571 (Bankr. D. Colo. 2013) (Gardner “put

a further limitation on the Pacor test stating that ‘the bankruptcy court lacks related

jurisdiction to resolve controversies between third parties which do not involve the debtor

or his property unless the court cannot complete administrative duties without resolving the

controversy’.”); In re Professional Home Health Care, Inc., 2002 WL 1465914 (Bankr. D.

Colo. 2002) (following Gardner in circumscribing the breadth of the “could conceivably have

any effect” language of Pacor). Where, as here, the claims are being brought neither by

nor against the debtor, “[a] case is ‘related’ to a bankruptcy when the dispute ‘affects the

amount of property for distribution [i.e. the debtor’s estate] or the allocation of property

among creditors’.” Matter of FedPak Systems, Inc., 80 F.3d 207, 213-14 (7 th Cir. 1996).

       J & J asserts that “related to” jurisdiction exists because of certain contractual

indemnification agreements and shared insurance policies that may be triggered by the

Plaintiff’s lawsuits. One problem with this argument is that while J & J makes general

statements that the indemnification agreements and shared policies are applicable it has



                                              7
               Case: 19-01039        Doc: 29      Filed: 06/21/19      Page: 8 of 12




not produced any admissible evidence pointing to specific language in the indemnification

agreements or the insurance policies that make them applicable to the Plaintiffs’ claims

against Imerys. To the contrary, the Plaintiffs have pointed out language in at least one

indemnification agreement that appears to exclude product liability tort claims such as the

Plaintiffs’.

        As of this time, J & J has not filed a proof of claim in the Imerys bankruptcy nor did

it assert any indemnification claims against Imerys in the state court litigation.3 See In re

ALT Hotel, LLC, 479 B.R. 781, 807 (Bankr. N.D. Ill. 2012). More importantly, it appears from

oral argument and the pleadings that subsequent litigation between J & J and Imerys is

going to be necessary to adjudicate the party’s rights under the indemnification agreements

or insurance policies. “[A]n indemnification agreement between a defendant and a non-

party bankrupt debtor does not automatically supply the nexus necessary for the exercise

of ‘related to’ jurisdiction.” Steel Workers Pension Trust v. CitiGroup, Inc., 295 B.R. 747,

750 (E.D. Pa. 2003) (emphasis added). “Even with an indemnification agreement, a court

lacks ‘related to’ jurisdiction if the non-debtor’s recovery is predicated upon the results of

a subsequent action for indemnification.” In re W. R. Grace & Co., 412 B.R. 657, 667 (D.

Del. 2009). “When indemnification is not automatic, there is no ‘related to’ jurisdiction.” Id.

Only cases where indemnification arises “independent of any additional legal actions”

confer “related to” jurisdiction. Id. Claims that serve as mere precursors to potential



        3
        In discovery in another case which J & J sought to remove it stated that its indemnification
and insurance agreements were “unlikely to be implicated” by or were “not relevant” to the plaintiff’s
claims against it. See, e.g.,Myers v. Avon Products, Inc. et al., Case No. 2:19-cv-03563 (C.D. Cal.
2019) (cited in In re: Removed State Court Talc Actions v. Johnson & Johnson, et al, 2019 WL
2191808 (C.D. Cal. May 21, 2019) (slip op.).

                                                  8
              Case: 19-01039       Doc: 29    Filed: 06/21/19     Page: 9 of 12




indemnification claims do not confer “related to” jurisdiction. Pacor, Inc. v. Higgins, 743

F.2d 984, 995 (3 rd Cir. 1984) (emphasis added).

       In In re Federal-Mogul Global, Inc., 300 F.3d 368 (3rd Cir. 2002), cert. denied, 537

U.S. 1148, 123 S.Ct. 884 (2003), a case heavily relied upon by Plaintiffs, the Third Circuit

further defined the terms “conceivable effect on the bankruptcy estate” in establishing

“related to” jurisdiction in an indemnification context. In explaining its earlier holding in

Pacor, in language applicable to the present case the Court stated the f ollowing:

              They (the defendants) argue that the outcome of the Friction
              Product Claims could conceivably have an effect on the
              Debtor’s estate, because it is ‘conceivable’ that if the Friction
              Product Plaintiffs succeed in their claims against them, the
              Friction Product Defendants would seek indemnification and/or
              contribution from Federal-Mogul.

              Their reading of the word ‘conceivable’ ignores the precise
              holding of Pacor where, despite the seemingly broad language
              of the opinion, we found no ‘related to’ jurisdiction for the
              Higgins lawsuit against Pacor because the outcome of that
              lawsuit could not result ‘in even a contingent claim’ against the
              debtor (Manville); rather, ‘an entirely separate proceeding to
              receive indemnification’ would have been required. 743 F2d at
              995. The test articulated in Pacor for whether a lawsuit could
              ‘conceivably’ have an effect on the bankruptcy proceeding
              inquires whether the allegedly related lawsuit would affect the
              bankruptcy proceeding without the intervention of yet another
              lawsuit.

300 F.3d at 381-382.

       Without precise evidence as to the applicability of indemnification or insurance and

probable necessity of litigation to establish the same, at this time the determination of any

insurance or indemnification claims by and between J & J and Imerys is too speculative

and attenuated for this Court to find “related to” jurisdiction exists.



                                               9
             Case: 19-01039       Doc: 29     Filed: 06/21/19   Page: 10 of 12




D. Equitable Remand

       Although this Court has already determined that it lacks subject matter jurisdiction,

it wishes to emphasize that even if it had subject matter jurisdiction it would nevertheless

remand the case on equitable grounds. Title 28 U.S.C. § 1452(b) provides that “[t]he court

to which such claim or cause of action is removed may remand such claim or cause of

action on any equitable ground.” (Emphasis added). The standards used to determine

whether equitable remand is warranted under 28 U.S.C. § 1452(b) are virtually identical

to those used to determine whether discretionary abstention is merited under 28 U.S.C.

§ 1334(c)(1) and include the following:

              1. the effect of remand on the efficient administration of the
              estate;

              2. the extent to which state law issues predominate over
              bankruptcy issues;

              3. the difficult or unsettled nature of the applicable law;

              4. the presence of a related proceeding commenced in state
              court or other non-bankruptcy court;

              5. the jurisdictional basis, if any, other than 28 U.S.C. § 1334;

              6. the degree of relatedness of the proceeding to the
              bankruptcy case;

              7. the substance rather than the form of an asserted “core”
              proceeding;

              8. the feasibility of severing state law claims from core
              bankruptcy matters;

              9. the burden on the bankruptcy court's docket;

              10. the likelihood that the proceeding involves forum shopping;

              11. the existence of a right to jury trial; and

                                              10
            Case: 19-01039       Doc: 29    Filed: 06/21/19     Page: 11 of 12




             12. the presence of non-debtor parties.

In re Oakwood Acceptance Corporation v. Tsingini, 308 B.R. 81, 87-88 (Bankr. D. N.M.

2004) (citing Frelin v. Oakwood Homes Corp., 292 B.R. 369, 383-84 (Bankr. E.D. Ark.

2003)); Ni Fuel Co, Inc v. Jackson, 257 B.R. 600, 613 (N.D. Okla. 2000).

      Not all the factors need to weigh in favor of the abstention in order to be appropriate,

nor is any single factor of more importance than the others. Colorado River Water

Conservation Dist. v. United States, 424 U.S. 800, 818-19, 96 S.Ct. 1236 (1976); In re New

York City Off-Track Betting Corp., 434 B.R. 131,152 (Bankr. S.D. N.Y. 2010). “Because

Section 1452(b) affords ‘an unusually broad grant of authority,’ any one of the relevant

factors may provide a sufficient basis for equitable remand.” Stichting Pensioenfonds ABP,

v. Countrywide Finance Corp., 447 B.R. 302, 311 (Bankr. C.D. Cal. 2010).

      This Court agrees with the analysis of the factors militating in favor of remand set

forth in recent J & J talc cases, Holman v. Johnson & Johnson, 2019 WL 2214826 (Bankr.

N.D. Ill., May 22, 2019) and Weirick v. Brenntag North America, Inc., 2019 WL 1976436

(C.D. Cal., May 3, 2019). First, at the present time there is no evidence before the Court

indicating that the potential indemnification and/or insurance claims (which J & J has

apparently not even made a claim for in the bankruptcy) would even affect the bankruptcy

estate. As the Court stated at oral argument, it is significant that Imerys has not argued

removal would be advantageous for its reorganizational purposes and did not join in any

of J & J’s motions filed in the District of Delaware. Indeed, in denying J & J’s ex parte

Emergency Motion for Provisional Transfer Under 28 U.S.C. § 157(b)(5) Judge Noreika

found that “J & J cannot establish an emergency in the context of Debtors’ bankruptcy or



                                             11
              Case: 19-01039        Doc: 29       Filed: 06/21/19    Page: 12 of 12




one that has to do with the successful reorganization of the Debtors.” [Case 19-MC-00103-

MN, Doc. 34, pg. 7]. Second, there is no question that this negligence/products liability

action is one in which state law issues predominate over bankruptcy issues. Third, there

is no jurisdictional basis other than 28 U.S.C. § 1334, and this Court has held that no

“related to” jurisdiction exists. Neither the Plaintiffs nor J & J has asserted that the claims

are core or would be core if jurisdiction existed. Fourth, there are numerous non-debtor

party defendants other than J & J who would be affected by removal. Fifth, remand of this

case is unlikely to prejudice J & J as more than 300 other cases against it have already

been remanded. On the other hand, the individual Plaintiffs face the possibility of trial in

a remote forum in Delaware.

                                         III. Conclusion

       For the reasons stated above, Plaintiffs Amended Motion for Remand and for

Sanctions [Doc. 4] is Granted. This action is hereby Remanded to the District Court of

Oklahoma County, Oklahoma4.

                                              #    #   #




       4
        While Plaintiffs’ Motion in its title also sought the imposition of sanctions, sanctions were
not asserted or prayed for in the body of the Motion, and no evidence was presented at the hearing
on the Motion regarding the same. The Court finds no basis for an award of sanctions.

                                                  12
